DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for partial operation during a take-off procedure or for operating the landing gear bay door, does not reasonably provide enablement for general use.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Claim 1 recites a controller which determines the landing gear strut is in contact with the ground and automatically causes the performance of at least a portion of a procedure to retract the landing gear. According to the disclosure, this occurs during a take-off procedure in order to provide a preliminary retraction procedure, in order to then complete the procedure during the climb. However, the terminology of the claim is extremely broad1. The claim recites “at least a portion of a procedure,” which must then encompass the entire procedure in addition to any specific early stages in the procedure. Claim 9, in particular, specifically recites moving the landing gear to the retracted position. The claim also never indicates when the operation occurs, or any specific timing. The claim must then encompass any time the aircraft is in operation, e.g. during taxi, at the gate, etc. Accordingly, the claims encompass procedures outside of the take-off operation, such as maintenance operations, as well as operations that would generally be considered absurd to those of ordinary skill in the art, such as the controller determining the landing gear is extended at the gate, and automatically retracting the landing gear during e.g. boarding of passengers, or attempting to take-off and the gear retracting too early, thus causing the aircraft to crash on its belly onto the runway. The disclosure does not provide for any operation except the very specific instances of a partial procedure on the ground and the completion in the air. Thus, it would require undue experimentation to perform these tasks at other times, as encompassed by the claim, as doing so would require operations that would generally be adverse to standard aircraft operations.
Claims 18 and 19 are broader still, and thus encompass the same issues as noted above.
Claim 8 recites the procedure operating the landing gear bay door rather than the landing gear itself, and is thus fully enabled during the claimed operation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5-7, 9-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2005/0367933).

Regarding independent claims 1 and 18:
Li discloses a landing gear system comprising:
a landing gear including an extendable strut (16) moveable between extended and retracted positions (e.g. [0025]);
a position sensor (34) configured to detect a position of a part of the strut and output a signal indicative of the position;
a landing gear controller (28) communicably connected to the sensor and configured to:
	receive a signal from the sensor and on the basis of the signal, determine that the gear is in contact with the ground and automatically cause performance of at least a portion of a procedure to move the landing gear from the extended position to the retracted position ([0022]-[0025]).
Claim 18 recites the operation in broader terms, and thus the narrower operation above anticipates the claims accordingly.

Regarding claim 2:
The discussion above regarding claim 1 is relied upon.
Li discloses the controller making the determination in combination with other criteria (e.g. pressure signals).

Regarding claim 3:
The discussion above regarding claim 2 is relied upon.
Li discloses the further criterion comprising the signal having been received at the controller greater than a predetermined time period (the “time period” is not defined, therefore any time may be used, and likewise, the manner in which the time period used in not defined either; the system determines “on the basis” of the time period as this is an indicator that the signal has been received to a sufficient degree that the data of the signal may be properly ascertained).

Regarding claims 5-7:
The discussion above regarding claim 1 is relied upon.
Li discloses the position sensor “configured to” detect the position of the part of the strut when the strut has a predetermined length less than maximum, at least 50% of maximum, or at maximum (the position sensor detects the length of the strut, thus is configured to detect any particular length of the strut; [0026]; [0031]).

Regarding claim 9:
The discussion above regarding claim 1 is relied upon.
Li discloses landing gear actuators (valves), wherein the portion of the procedure is using the actuators to move the gear from the extended to retracted position ([0021]-[0022]).

Regarding claim 10:
The discussion above regarding claim 1 is relied upon.
Li discloses the controller configured to receive input of an event (via 24; [0025]), and automatically cause performance of a preliminary portion of the procedure based on the input, before causing the performance of the portion of the procedure (the controller first determines the status of the hydraulic system; further, if the system is active, the controller proceeds to a ground standby state; [0030]; it is noted that the system includes other procedures which could be used, e.g. [0031]).

Regarding claim 11:
The discussion above regarding claim 10 is relied upon.
Li discloses the input indicative of aircraft geographical position ([0025]).

Regarding claim 12:
The discussion above regarding claim 10 is relied upon.
Li discloses the preliminary procedure comprising one or more avionics processes (e.g. determination of system status, switching to ground standby state, etc.).

Regarding claim 16:
The discussion above regarding claim 10 is relied upon.
Li discloses an isolator (valve) for isolating part of the landing gear from a (hydraulic) power supply, wherein the preliminary portion of the procedure comprises operation of the isolator to enable power to be supplied to the landing gear part (e.g. claim 15).

Regarding independent claim 19, and claim 17:
The discussion above regarding claim 1 is relied upon.
Li discloses the strut includes a shock absorber ([0001]) and the part being a part of the shock absorber (as seen in Fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (‘933) in view of Lindahl et a. (US 2006/027706).

Regarding claim 4:
The discussion above regarding claim 2 is relied upon.
Li discloses the controller using further criterion, but does not disclose using the pitch angle of a bogie of the landing gear.
Lindahl teaches a landing gear controlling incorporating data from a bogie angle sensor to aid in determining whether the aircraft is approaching liftoff ([0025]-[0026]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Li to use bogie angle data as taught by Lindahl for the predictable advantage of aiding in determining whether the aircraft is approaching liftoff to aid in proper landing gear retraction and avoiding premature retraction (e.g. while still on the ground).

Regarding claims 8 and 14:
The discussion above regarding claims 1 and 10 is relied upon.
Li discloses controller a landing gear retraction, but does not disclose door actuators for moving doors between closed and open positions, and the portion of the procedure being to open the doors.
Lindahl teaches door actuators (242) and controlling the actuators to open the doors ([0027]), to decrease the time it takes to retract the landing gear ([0028]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Li to operate landing gear doors as taught by Lindahl for the predictable advantage of decreasing the time it takes to retract the landing gear during takeoff (not having to wait for the doors to open during climb), thus reducing the drag caused by the landing gear being deployed during the take-off climb.
Note: the actuators of Lindahl generally act as locks during their inaction.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (‘933).

The discussion above regarding claim 10 is relied upon. 
Li discloses the preliminary portion of the procedure comprising avionics processes, but does not disclose an avionics side change over.
The examiner takes Official Notice that changing between redundant systems is known in the art.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Li to use an avionics side change over as the examiner takes Official Notice that changing between redundant systems is known in the art, for the predictable advantage of switching away from failed equipment, thus ensuring proper operation of the aircraft systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although the claims are read in light of the specification, limitations from the specification are not read into the claims.